Citation Nr: 1037319	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-38 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon.


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as psoriasis.

2.  Entitlement to service connection for tinea pedis (athlete's 
foot).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1978 to 
February 1979 and from July to November 2004.  He had additional 
reserve service in the National Guard, including on active duty 
for training (ACDUTRA) and inactive duty training (INACDUTRA).  

This appeal to the Board of Veterans' Appeals (Board) is from a 
December 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

As support for his claims, the Veteran testified at a hearing at 
the RO in April 2010 before the undersigned Veterans Law Judge of 
the Board, also commonly referred to as a Travel Board hearing.  

Because it requires further development before being decided, the 
Board is remanding the claim for service connection for psoriasis 
to the RO via the Appeals Management Center (AMC) in Washington, 
DC.  However, the Board is going ahead and deciding - indeed 
granting, the remaining claim for service connection for tinea 
pedis.


FINDING OF FACT

The Veteran received a diagnosis of athlete's foot while on 
ACDUTRA, according to a line-of-duty (LOD) determination dated in 
July 2001, and he has continued to experience the effects of this 
condition during the several years since.




CONCLUSION OF LAW

Especially when resolving all reasonable doubt in his favor, the 
Veteran's tinea pedis was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Here, though, the Board need not 
discuss whether there has been VCAA compliance because the claim 
is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 
(2009) (harmless error).

II.  Entitlement to Service Connection for Tinea Pedis

Service connection may be granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty during active military service, or 
for aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.303, 3.306.

A "Veteran" is an individual who served in the active military, 
naval, or air service, and who was discharged or released there 
from under conditions other than dishonorable.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d); see also Harris v. West, 13 Vet. App. 
509 (2000).



The term "active military, naval, or air service" includes active 
duty (AD) and any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died from 
disease or injury incurred or aggravated in the line of duty, and 
any period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury, but not 
disease, incurred or aggravated in the line of duty.  38 U.S.C.A. 
§§ 101(22), 101(24), 1110, 1131; 38 C.F.R. §§ 3.6(a), 3.303(a); 
see also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Laruan v. West, 11 Vet. App. 80, 84-86 (1998) (en banc), rev'd on 
other grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995); Brooks v. Brown, 5 Vet. 
App. 484 (1994).

ACDUTRA is, among other things, full-time duty in the Armed 
Forces performed by Reserves for training purposes or by members 
of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c)(1).

Presumptions of soundness, aggravation, and regarding certain 
conditions that are considered chronic, per se, however, only 
apply to periods of active duty, not ACDUTRA or INACDUTRA.  See 
Paulson v. Brown, 7 Vet. App. 466 (1995); Biggins v. Derwinski, 1 
Vet. App. 474 (1991).

Regardless, even if the presumption of soundness did apply, the 
Court has held on multiple occasions that lay statements by a 
Veteran concerning a pre-existing condition, alone, are 
insufficient to rebut the presumption of soundness.  See, e.g., 
Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history 
provided by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a layperson's account of what 
a physician may or may not have diagnosed is insufficient to 
support a conclusion that a disability preexisted service); Crowe 
v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is 
needed to establish the presence of a pre-existing condition); 
see also LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because the 
transcriber happens to be a medical professional.)

Therefore, to establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
some cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus, 
i.e., link between the in-service injury or disease and the 
current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Specifically, the Veteran is required to show "(1) that 
a condition was 'noted' during service, (2) evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir.  2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumptive period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether the Veteran's present condition is of a type that 
requires medical expertise to identify it as the same condition 
as that in service or during a presumptive period, or whether it 
can be so identified by lay observation).  Savage, 10 Vet. 
App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303 
(2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise (i.e., 
about evenly balanced for and against the claim), with the 
Veteran prevailing in either event.  Conversely, the claim will 
be denied if the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; 38 CFR § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Here, there is no disputing the Veteran meets the first and 
indeed perhaps most fundamental requirement for any service-
connection claim, which is that he has proof he has the claimed 
condition, athlete's foot.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  In the absence of this proof, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).  Concerning this, while the November 2008 
VA compensation examiner did not find evidence of athlete's foot, 
the prior June 2003 VA compensation examiner did and resultantly 
diagnosed tinea pedis, commonly known as athlete's foot, 
affecting both feet.  The Court has recognized that skin 
disorders, such as tinea pedis, sometimes have cyclical 
manifestations, i.e., wax and wane, so the symptoms associated 
with the condition (itching, etc.) are not always apparent or 
evident at the time of a particular medical evaluation because 
the condition may have been in a quiescent stage.  See Ardison v. 
Brown, 6 Vet. App. 405, 407-08 (1994).  So the Veteran has 
established he has this claimed condition.  See Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that VA compensation only may be awarded to an applicant 
who has disability existing on the date of application, not for 
past disability).  But see, too, McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (further clarifying that this requirement of 
current disability is satisfied when the claimant has the 
disability at the time the claim for VA disability compensation 
is filed or during the pendency of the claim and that a claimant 
may be granted service connection even though the disability 
resolves prior to VA's adjudication of the claim).

Consequently, the determinative issue is whether this condition 
is attributable to the Veteran's military service or dates back 
to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Regarding in-service incurrence of a relevant disease or injury, 
the Veteran's service treatment records (STRs) show he received a 
diagnosis of athlete's foot while on ACDUTRA, which was treated, 
according to a July 2001 line-of-duty determination.  The medical 
opinion given at that time stated that the athlete's foot was 
incurred in the line of duty.  According to a doctor's note also 
dated in July 2001, the Veteran was treated and instructed to 
keep his feet dry.  There are no further notations concerning 
athlete's foot in his STRs.  He was mobilized for active duty 
from July to November 2004, when his military service ended.

Even as a layman, the Veteran is competent to proclaim having 
experienced recurrences of the tinea pedis (peeling skin and 
associated itching) during the several years since.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability, during service and since, even where not corroborated 
by contemporaneous medical evidence such as treatment records).  
The Veteran testified under oath during his April 2010 Travel 
Board hearing that his problems with his feet are "constant and 
ongoing."  This is further corroborated by the fact the June 
2003 VA examiner stated the condition was not responding to 
medication.  The November 2008 VA examiner also noted the 
Veteran's use of antifungal cream on an as-needed basis, 
according to the Veteran's reported history, just did not observe 
any active lesions at the time of that examination.



The Board thus finds that the Veteran's lay testimony concerning 
this is not only competent, but also credible, to show that he 
has continued to suffer from the effects of this condition since 
his line-of-duty determination in July 2001 while on ACDUTRA.  
His lay testimony regarding this, therefore, has probative value.  
See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).

Certainly then, when considering his competent and credible lay 
testimony with the medical evidence substantiating his claim, and 
resolving all reasonable doubt in his favor, it is just as likely 
as not the Veteran's tinea pedis is attributable to his 
military service.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
So service connection is warranted.


ORDER

The claim for service connection for tinea pedis is granted.


REMAND

Concerning the Veteran's remaining claim for service connection 
for psoriasis, the Board finds that additional development of 
this claim is necessary.  

The Veteran alleges that he was stationed in Korea in the Army 
National Guard from 1980 to 1988, fell in a rice patty while 
there, and later noticed psoriasis that has since required 
ongoing treatment for continuous symptoms.



His VA treatment records document his ongoing treatment for this 
condition and skin-related defects.

National Guard duty, however, is distinguishable from other 
Reserve service in that a member of the National Guard may be 
called to duty by the governor of their state.  "[M]embers of the 
National Guard only serve the federal military when they are 
formally called into the military service of the United States[; 
a]t all other times, National Guard members serve solely as 
members of the State militia under the command of a state 
governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  
"Therefore, to have basic eligibility for Veterans benefits based 
on a period of duty as a member of a state National Guard, a 
National Guardsman must have been ordered into Federal service by 
the President of the United States, see 10 U.S.C. § 12401, or 
must have performed "full-time duty" under the provisions of 32 
U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

So to the extent the Appellant is alleging that his psoriasis is 
a result of injury or disease incurred or aggravated during his 
time in the Army National Guard, it must be remembered that only 
"Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 
1110, 1131 and 38 C.F.R. § 3.303(a).  Thus, to establish his 
status as a "Veteran" based upon a period of ACDUTRA, he must 
establish that he was disabled from disease or injury incurred or 
aggravated in the line of duty during that period of ACDUTRA.  38 
C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 
(2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact 
that a claimant has established status as a "Veteran" for 
purposes of other periods of service (e.g., his periods of active 
duty) does not obviate the need to establish that he is also a 
"Veteran" for purposes of the period of ACDUTRA where, 
as here, the claim for benefits is premised on that period of 
ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).



Similarly, in order for the Appellant to achieve "Veteran" status 
and be eligible for service connection for disability claimed 
during his inactive service, the record must establish that he 
was disabled from an injury (but not a disease) incurred or 
aggravated during his INACDUTRA.  See Mercado- Martinez v. West, 
11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 
470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

And although the claimant had a VA compensation examination in 
June 2003, the examiner did not provide a medical nexus opinion 
on a direct incurrence basis and certainly not pertaining to 
aggravation of whether the Veteran's second period of active duty 
from July to November 2004 made any pre-existing skin disorder 
chronically worse, i.e., aggravated it, because the examination 
occurred prior to that active duty service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  So this medical nexus opinion is needed to 
assist in making this important determination.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).

Concerning this, records show the Veteran was first diagnosed 
with psoriasis in May 1993.  Additional VA treatment records also 
show treatment for this condition from April 1996 through 
December 2004.  Moreover, the June 2003 and November 2008 VA 
compensation examiners confirmed the previous service treatment 
records contained diagnoses of psoriasis.  As such, there is no 
disputing the Veteran has psoriasis, so he has satisfied this 
most fundamental requirement of his claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  As already alluded to when 
adjudicating his other claim for tinea pedis, in the absence of 
this proof he also has psoriasis, there could be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).  



Consequently, the determinative issue again is whether this skin 
disorder is attributable to his military service versus other 
unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a finding 
of the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Regarding this, the Veteran's first period of service was from 
November 1978 to February 1979, but since he is not claiming the 
incident occurred until 1988, that first period of service is 
irrelevant.  His second period of duty was from January 1980 to 
March 1988 in the Army National Guard, but there is no mention of 
an in-service incident involving a fall into a rice paddy.  
However, according to his STRs from the Army National Guard, the 
skin disorder was noted on the enlistment examination for the 
Army National Guard in May 1993, as previously mentioned, so five 
years after the incident is claimed to have occurred, and prior 
to his second period of active duty from July to November 2004.

Additional evidence includes the report of the VA compensation 
examination in June 2003.  The examiner stated the Veteran 
reported his skin condition began in the military but was unsure 
when.  On objective physical examination and observation, the 
examiner described the skin disorder as "scaly, red plaques 
over approximately 8-9 percent of [the Veteran's] total body 
surface area, particularly his lower abdomen and his legs as well 
as his hands."  The examiner reaffirmed in his diagnostic 
assessment that the Veteran had psoriasis, but failed to render 
an opinion concerning the etiology of this disorder in terms of 
any potential relationship to the Veteran's military service.

The Veteran failed to appear for his next VA compensation 
examination scheduled for August 2007.  He next had an 
examination in November 2008.  At that time he stated he only 
received topical cream as treatment for his skin disorder and 
buys over-the-counter hydrocortisone cream.  On objective 
physical examination, the examiner found scattered plaques of 
psoriasis involving the elbows, knees, dorsum of the hands, and 
arms.  The examiner stated that 10 percent of the Veteran's 
entire body was affected, with 30percent of exposed areas 
affected.  However, concerning the etiology of this disorder, the 
examiner addressed the issue of aggravation only, but even then 
stated that she could not render an opinion without resorting to 
mere speculation.  

A recent precedent case admonished the Board for relying on 
medical opinions that also were unable to establish this required 
linkage, without resorting to mere speculation, as cause for 
denying the Veteran's claims.  See Jones v. Shinseki, No. 07-3060 
(U.S. Vet. App. Mar. 25, 2010).  In Jones, the Court noted it was 
unclear whether the examiners were unable to provide this 
requested definitive medical comment on etiology because they 
actually were unable to since the limits of medical knowledge had 
been exhausted or, instead, for example, needed further 
information to assist in making this determination (e.g., 
additional records and/or diagnostic studies) or other procurable 
and assembled data. 

The Court in Jones acknowledged there are instances where a 
definitive opinion cannot be provided because required 
information is missing or can no longer be obtained or current 
medical knowledge yields multiple possible etiologies with none 
more likely than not the cause of the claimed disability.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board 
need not obtain further medical evidence where the medical 
evidence "indicates that determining the cause is speculative").  
The Court in Jones held, however, that in order to rely upon a 
statement that an opinion cannot be provided without resort to 
mere speculation, it must be clear that the procurable and 
assembled data was fully considered and the basis for the opinion 
must be provided by the examiner or apparent upon a review of the 
record.  

Here, the November 2008 VA compensation examiner stated that the 
reason she could not render a medical opinion was due to minimal 
medical records available for her review.  And since the 
Veteran's psoriasis clearly pre-existed his second period of 
active duty in July 2004, as indicated by the diagnosis rendered 
on the May 1993 Army National Guard enlistment examination, the 
June 2003 VA compensation examination and confirmed by the 
November 2008 VA compensation examiner, another VA compensation 
is required before a decision on the merits may be reached.  

Accordingly, this claim is REMANDED for the following additional 
development and consideration:

1.  Contact the appropriate government entity, including 
the National Personnel Records Center (NPRC), as well as 
any other appropriate State or Federal agency, and obtain 
documented verification of any and all periods when the 
Veteran was on ACDUTRA and INACDUTRA in the Army National 
Guard.  This includes requesting copies of any 
service separation documents, especially concerning his 
period of National Guard service from January 1980 to March 
1988 to determine whether he was on ACDUTRA or INACDUTRA.  
If no such records can be found, or if they have been 
destroyed, ask for specific documented confirmation of that 
fact.

If it is reasonably certain these records do not exist or 
that any further efforts to obtain them would be futile, 
provide the Veteran an explanation of how service records 
are maintained, why the search that was undertaken 
constitutes a reasonably exhaustive search, and why further 
efforts are not justified.  38 C.F.R. § 3.159(c) and (e).

2.  If it is determined the claimant is considered a 
"Veteran" during the specific period of service at issue, 
from January 1980 to March 1988 when he claims he fell into 
a rice paddy while in Korea, schedule him for a 
VA compensation examination for a medical nexus opinion 
indicating the likelihood (very likely, as likely as not, 
or unlikely) his psoriasis is related to that in-service 
incurrence.

The term "as likely as not" does not mean merely within the 
realm of medical possibility, rather that the weight of 
medical evidence both for and against a conclusion is so 
evenly divided that it is as medically sound to find in 
favor of causation as it is to find against it.

Even if it is determined that the Appellant's psoriasis was 
not incurred while in the National Guard between January 
1980 and March 1988, this condition at issue still pre-
existed his second period of active duty service from 
July to November 2004 (meaning even if it is determined it 
did not initially manifest during his intervening service 
in the reserves, including on ACDUTRA or INACDUTRA), a 
medical opinion is still needed as to whether his second 
period of active duty service chronically aggravated 
this condition, i.e., made it permanently worse beyond its 
natural progression.

The examiner must discuss the medical rationale of the 
opinion, whether favorable or unfavorable, based on the 
objective clinical findings and information obtained from 
review of the record.  

The claims file, including a complete copy of this remand, 
must be made available to the examiner for review of the 
claimant's pertinent medical and other history.

3.  Then readjudicate the claim for service connection for 
psoriasis in light of the additional evidence.  If this 
claim is not granted to the his satisfaction, send him and 
his representative a supplemental statement of the case 
(SSOC) and give them an opportunity to respond to it before 
returning the file to the Board for further appellate 
consideration of this claim.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


